                                                  FILED
                                          U8.DKSu°«Tfo,
     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
                                          ★ M.4Hu^2fll9 ^
                                          X


     MONICA JONES,                        IBOOKtrYM Offige
                     Plaintiff,                  MEMORANDUM AND ORDER
                                                       18-CV-7268
                         -against-

     CHRISTOPHER RENFROE, Attorney at Law;
     WILLIAM T. DRISCOLL, Attorney at Law;
     PATRICK K. FOSTER, Attorney at Law,

                     Defendants.
                                             X

     MATSUMOTO, United States District Judge:

               Plaintiff Monica Jones, a resident of Brooklyn, and

     citizen of New York, filed this pro se action alleging

     violations of her civil rights pursuant to 42 U.S.C. § 1983 in

     connection with allegations of attorney malpractice.     Plaintiff

     paid the requisite filing fee to bring this action.      For the

     reasons discussed below, the complaint is dismissed because the

     court lacks subject matter jurisdiction.

                             STANDARD OF REVIEW


               At the pleadings stage of the proceeding, the Court

     must assume the truth of ^'all well-pleaded, nonconclusory

     factual allegations" in the complaint.      Kiohel v. Royal Dutch

     Petroleum Co., 621 F.Sd 111, 123 (2d Cir. 2010) (citing Ashcroft

     V. Iqbal, 556 U.S. 662 (2009)).   A complaint must plead

     sufficient facts to ^'state a claim to relief that is plausible

     on its face."   Bell Atl, Corp. v. Twombly, 550 U.S. 544, 570




tM
(2007).   It is axiomatic that pro se complaints are held to less

stringent standards than pleadings drafted by attorneys and the

Court is required to read the plaintiff's pro se complaint

liberally and interpret it raising the strongest arguments it

suggests.   Erickson v. Pardus, 551 U.S. 89 (2007); Hughes v.

Rowe, 449 U.S. 5, 9 (1980); Sealed Plaintiff v. Sealed Defendant

il, 537 F.Sd 185, 191-93 (2d Cir. 2008).   Regardless of whether

a plaintiff has paid the filing fee, a district court has the

inherent power to dismiss a case, sua sponte, if it determines

that the action is frivolous or that the court lacks

jurisdiction over the matter.   Fitzgerald v. First East Seventh

Street Tenants Corp., 221 F.3d 362, 363-364 (2d Cir. 2000).

                             BACKGROUND


            Plaintiff Monica Jones brings this action against

attorneys Christopher Renfroe, William T. Driscoll and Patrick

K. Foster, who are partners in the law firm Renfroe Driscoll &

Foster, LLP (''the firm"), located in Forest Hills, New York.

Plaintiff alleges that on June 18, 2015, she hired the firm to

represent her son in a criminal matter and signed a retainer

agreement and promissory note, agreeing that the legal fee would

be $5,000.00 for a motion to vacate her son's plea and an

additional $15,000.00 was only to be used if her son's plea was
vacated.   {Compl. at 2.)^       On July 1, 2015, plaintiff authorized

attorney Christopher Renfroe ^^to use the funds held in the

escrow account in the amount of $15,000.00 to perfect a 440

Motion and to Appeal said motion to [the] Appellate Division."

(Id. at 3.)    Plaintiff alleges that Christopher Renfroe

committed legal malpractice by failing to file a Notice of

Appeal to the Appellate Division, Second Department, appealing

the denial of her son's §440 motion.         (Id. at 4-5.)     Plaintiff

seeks money damages: $1,000 in nominal damages, $50,000 in

punitive damages and $55,000 in compensatory damages.             (Id.)

                                DISCUSSION


           Although plaintiff is proceeding pro se, and her

complaint is held to less stringent standards than pleadings

drafted by lawyers, Ericksorif 551 U.S. at 94, she still must

establish that the court has subject matter jurisdiction over

her action.    See, e.g., Rene v. Citibank NA, 32 F.Supp.2d 539,

541-42 (E.D.N.Y. 1999) (dismissing pro se complaint for lack of

subject matter jurisdiction).        Lack of subject matter

jurisdiction cannot be waived and may be raised at any time by a

party or by the court sua sponte.         See Henderson ex rel.

Henderson v. Shinseki, 562 U.S. 428 (2011) (^MF]ederal courts




1 The Court refers to the page numbers assigned by the court's Electronic Case
Filing ("ECF") system.
have an independent obligation to ensure that they do not exceed

the scope of their jurisdiction, and therefore they must raise

and decide jurisdictional questions that the parties either

overlook or elect not to press.").   If a court lacks subject

matter jurisdiction, it must dismiss the action.   Fed. R. Civ.

P. 12(h)(3); Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006);

Durant, Nichols, Houston, Hodgson & Cortese-Costa, P.O. v.

Dupont, 565 F.Sd 56, 62-3 (2d Cir. 2009).

          Federal subject matter jurisdiction exists only where

the action presents a federal question pursuant to 28 U.S.C. §

1331, or where there is diversity jurisdiction pursuant to 28

U.S.C. § 1332.   Igartua v. Dept. of Homeless Svcs., Nos. 15-CV-

3806, 2015 WL 4656557, at *2 (E.D.N.Y. Aug. 5, 2015) (internal

citations omitted). ''The party invoking federal jurisdiction

bears the burden of establishing that jurisdiction exists."

Conyers v. Rossides, 558 F.3d 137, 143 (2d Cir. 2009) (quoting

Sharkey v. Quarantine, 541 F.3d 75, 82 (2d Cir. 2008)) (internal

quotation marks omitted). "A plaintiff properly invokes § 1331

jurisdiction when he pleads a colorable claim 'arising under'

the Constitution or laws of the United States."    Arbaugh, 546

U.S. at 513 (citing Bell v. Hood, 327 U.S. 678, 681-85 (1946)).

A plaintiff properly invokes § 1332 diversity jurisdiction when

he presents a claim between parties of diverse citizenship that
exceeds the required jurisdictional amount, currently $75,000.

Id. (citing § 1332(a)).

           Here, plaintiff cannot invoke diversity jurisdiction

pursuant to 28 U.S.C. § 1332 because all parties are alleged to

be citizens of the State of New York.         Although theComplaint is

entitled ^^Civil Rights Complaint 42 U.S.C. §1983,'' plaintiff

also fails to plead any facts that present a federal question

under 28 U.S.C. § 1331, as the factual allegations in the

complaint purely state a claim for legal malpractice, which is a

matter of state law over which this Court does not have federal

question jurisdiction.      See Fine v. City of New York, 529 F.2d

70, 74 (2d Cir. 1975) (''Whatever cause of action [the plaintiff]

might have against his lawyer, whether sounding in professional
malpractice, tort, or otherwise, is one of state law

insufficient to vest a federal court with jurisdiction over the

subject matter."); see also Chery v. Lew Office of Felix Kozak,

P.O., No. ll-CV-3471, 2011 WL 4056069, at *2 (E.D.N.Y. Aug. 28,

2011) (federal district courts do not have subject matter

jurisdiction over legal malpractice claims) (internal citations
omitted); Williams v. Sindos, No. 08-CV-378, 2009 WL 613317, at

*2 (S.D.N.Y. Mar. 9, 2009) (claims for legal malpractice are

matters of state law and do not present a federal question)


2 The Court notes that to the extent plaintiff's claim could be construed
under 42 U.S.C. § 1983, the claim also fails. Under Section 1983, individuals
may bring a private cause of action against persons "acting under color of
                                CONCLUSION


            Accordingly, the complaint is dismissed without

prejudice for lack of subject matter jurisdiction.            Fed.R.Civ.P.

12(h)(3).    Any state law claims are dismissed without prejudice

to filing in the proper state court or administrative agency.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal would not be taken in good faith and therefore in forma

pauperis status is denied for purpose of an appeal.            Coppedge v.

United States, 269 U.S. 438, 444-45 (1962).            The Clerk of Court

is respectfully directed to mail a copy of this order and the

judgment to pro se plaintiff and note service on the docket no
later than March 4, 2019.



SO ORDERED.


Dated: Brooklyn, New York
        March 2, 2019


                                                        /s/
                                         KIYO A. MATSUMOTO
                                         United States District Judge




state law" to recover money damages for deprivations of their federal or
constitutional rights. Matusick v. Erie Cty. Water Auth., 757 F.3d 31, 55
(2d Cir. 2014) (quoting 42 U.S.C. § 1983). To establish a viable Section
1983 claim, Plaintiff must show "the violation of a right secured by the
Constitution and laws of the United States" and that "the alleged deprivation
was committed by a person acting under color of state law." Vega v.
Hempstead Union Free Sch. Dist., 801 F.3d 72, 87-88 (2d Cir. 2015) (citations
and internal quotation marks omitted). As defendants are private parties,
they are beyond the scope of Section 1983 liability.
